IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 453A16

                                 Filed 2 March 2018

ALLIED SPECTRUM, LLC d/b/a APEX CROWN EXPRESS

              v.
GERMAN AUTO CENTER, INC., MOHAMED ALI DARAR, and REEM TAMIM
DARAR



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 793 S.E.2d 271 (2016), affirming an order for

summary judgment entered on 7 July 2015 by Judge Paul G. Gessner in Superior

Court, Wake County. Heard in the Supreme Court on 5 February 2018.


      Bratcher Adams PLLC, by Brice M. Bratcher and J. Denton Adams, for
      plaintiff-appellant.

      Austin Law Firm, PLLC, by John S. Austin, for defendant-appellees.


      PER CURIAM.


      AFFIRMED.